lN THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

JONATHAN P|ERRE, : Civii No. 3:17-cv-1507
Petitioner (Judge Mariani)
v.
Ci_AlR DOLL, WARDEN,
Respondent
MEMGRANDUM
Presentiy pending before the Court is a petition for writ of habeas corpus pursuant to
28 U.S.C. § 2241 filed by Petitioner Jonathan Pierre (“Petitioner"). (Doc. 1). Petitioner
challenges the constitutionality of his prolonged detention by the United States immigration
and Customs Enforcement(“lCE”). (Id.). in response, Respondent contends that Petitioner
is an “arriving alien” who is lawfully detained under 8 U.S.C. § 1225(b) and is not entitled to
release or a bond hearing. (Doc. 6). For the reasons set forth beiow, the Court will grant in
part Petitioner’s writ of habeas corpus.
i. Background
Petitioner is a citizen and national of Haiti. (Doc. 6-1, pp. 3-5, Record of Deportable/
inadmissible Aiien). On November 6, 2016, Petitioner applied for admission to the United
States at the San Ysidro, Caiifornia, port of entry, and was apprehended by agents of the
United States Customs and Border Protection. (Id.). He had no valid immigration

documents and immigration officials found Petitioner to be inadmissible pursuant to section

 

 

212(a)(7)(A)(i)(i) of the immigration and Nationaiity Act (“iNA”). (Id.; Doc. 6-1, p. 8).
Petitioner was taken into lCE custody pending his removai. (Id.; Doc. 6-1, p. 8). When
interviewed by Customs and Border Protection Agents, Petition stated that “he would not be
harmed if he is returned to his country of citizenship" and that “he has no fears and
concerns of being removed from the U.S. and being returned to his country of citizenship."
(Doc. 6-1, p. 4). On November 7, 2016, an expedited order of removal was issued. (Doc.
6-1, p. 8).

Petitioner subsequently applied for asylum. (See Doc. 6-1, p. 12). On May 1,2017,
an immigration judge denied Petitioner’s applications for asylum, withholding of removal,
and withholding of removal under Artic|e iii of the Convention Against Torture Act, and
ordered Petitioner removed from the United States. (Doc. 6-1, p. 12). Petitioner appealed
to the Board of immigration Appeals (“BiA”). (See Doc. 6-1, p. 13). On June 29, 2017, the
BiA ordered that the record be returned to the immigration Court as the audio recording of
the removal proceedings was missing. (Doc. 6-1, p. 14). On August 16, 2017, the
immigration Court resolved the issue regarding the audio recording, and returned the case
to the BiA for adjudication (Doc. 6-1, p. 15).

On January 18, 2018, the BiA again returned the case to the immigration Court.
(Doc. 11, pp. 3-4; Doc. 12, pp. 3-4). On l\/iay 30, 2018, an immigration judge denied

Petitioner’s applications for asylum, withholding of removal, and withholding of removal

under Articie iii of the Convention Against Torture, and ordered him removed from the
United States. (Id.). On June 18, 2018, Petitioner appealed this decision to the BiA, where
it remains pending. (ld.).

On June 12, 2017 and February 27, 2018, Petitioner requested parole pending the
resolution of his immigration proceedings (Doc. 11, p. 4; Doc. 12, p. 7). lCE denied each
request for paroie. (ld.).

On Juiy 28, 2018, Petitioner again requested parole pending the resolution of his
immigration proceedings (Doc. 12, pp. 29-30). On Juiy 31, 2018, lCE conducted an
interview and determined that parole was not appropriate. (ld. at pp. 32-35). in rendering
this decision, lCE determined that Petitioner did not establish that he is not a flight risk, he
did not establish that he has substantial ties to the community, and imposition of bond or
other parole conditions would not ensure his appearance at required immigration hearings
pending the outcome of his case. (ld. at p. 34).

ii. Discussion

8 U.S.C. § 1225(b) governs the detention of “aliens arriving in the United States,"
and mandates the detention of “arriving aiiens” who, like Petitioner, do not possess valid
entry or travel documents when they arrive. See Ahmed v. Lowe, 2017 WL 2374078 (i\/i.D.
Pa. May 31, 2017) (finding that because petitioner was classified as an “arriving alien,” his

detention is controlled by § 1225(b)). Section 1225(b) provides that arriving aliens are

inspected immediately upon arrival in the United States by an officer of the United States
Customs and Border Protection. if the immigration ofiicer determines that the alien is
inadmissible because the alien cannot produce valid entry documents see 8 U.S.C. §
1182(a)(7), “the officer shall order the alien removed from the United States without further
hearing or review.” 8 C.F.R. § 1235.3(b)(1)(i), (b)(2)(ii) (providing that arriving aliens subject
to expedited removal are not entitled to a hearing or appeal of this decision).

|f, however, the alien “indicates an intention to apply for asylum . . . or a fear of
persecution, the officer shall refer the alien for an interview by an asylum officer." 8 U.S.C.
§ 1225(b)(1)(A)(ii); see 8 C.F.R. § 235.3(b)(4) (“if an alien subject to the expedited removal
provisions indicates an intention to apply for asylum, or expresses a fear of persecution or
torture, or a fear of return to his or her country, the inspecting officer shall not proceed
further with removal of the alien until the alien has been referred for an interview by an
asylum officer.”).

Shouid the asylum officer determine that the alien has a credible fear of persecution,
the alien “shaii be detained for further consideration of the application for asylum.” 8 U.S.C.
§1225(b)(1)(B)(ii). if the alien receives a positive credible fear determination, the alien will
be placed in removal proceedings. 8 C.F.R. § 235.6(a)(1)(ii). The aiien, however, remains
detained pursuant to 8 U.S.C. § 1225(b) during the pendency of these proceedings The

only statute which permits an alien’s release from § 1225(b) custody is 8 U.S.C. §

1182(d)(5)(A), pursuant to which an alien may be paroled into the United States if the
Attorney Generai determines “on a case-by-case basis” that “urgent humanitarian reasons
or significant public benefit” warrant the alien’s release. 8 U.S.C. § 1182(d)(5)(A).
Decisions under § 1182 are purely discretionary and the regulations prevent an immigration
judge from “redetermin[ing] conditions of custody" with respect to certain classes of aiiens,
including “[a]rriving aliens in removal proceedings including aliens paroled after arrival
pursuant to section 212(d)(5) of the Act.” 8 C.F.R. § 1003.19(h)(2)(i)(B).

As stated above, Petitioner presented himself for admission to the United States at
the San Ysidro, California, port of entry, and was immediately detained and classified as an
“arriving aiien.” See 8 C.F.R. § 1001 .1(q) (“The term arriving alien means an applicant for
admission coming or attempting to come into the United States at a port-of-entry.”).
Because Petitioner was never admitted into the United States, he is an inadmissible arriving
alien and his detention is controlled by 8 U.S.C. § 1225(b). To the extent that Petitioner
argues that he is statutorily entitled to periodic bond hearings under § 1225(b), a recent
United States Supreme Court decision squarely rejected such a reading of the statute. See
Jennings v. Rodriguez, U.S. 138 S. Ct. 830 (Feb. 27, 2018).

in Jennings, the Supreme Court reversed the Ninth Circuit’s holding that non-citizens
detained under §§ 1225(b)(1), (b)(2), and 1226(0) are entitled to bond hearings every six

months Jennings, 138 S. Ct. at 842. The Court provided:

 

§ 1225(b) applies primarily to aliens seeking entry into the United States
(“applicants for admission” in the language of the statute). Section 1225(b)
divides these applicants into two categories First, certain aliens claiming a
credible fear of persecution under § 1225(b)(1) “shaii be detained for further
consideration of the application for asylum.” § 1225(b)(1)(B)(ii). Second,
aliens falling within the scope of§ 1225(b)(2) “shaii be detained for a
[remova|] proceeding.” § 1225(b)(2)(A).

Read most naturally, §§ 1225(b)(1) and (b)(2) thus mandate detention of

applicants for admission until certain proceedings have conciuded. Section

1225(b)(1) aliens are detained for “further consideration of the application for

asylum,” and § 1225(b)(2) aliens are in turn detained for “[removal]

proceeding[s].” Once those proceedings end, detention under § 1225(b) must

end as well. Until that point, however, nothing in the statutory text imposes

any limit on the length of detention. And neither§ 1225(b)(1) nor§ 1225(b)(2)

says anything whatsoever about bond hearings
ld. at 842. Accordingiy, the Jennings Court concluded that both §§ 1225(b)(1) and (b)(2)
“mandate detention until a certain point and authorize release prior to that point only under
limited circumstances As a result, neither provision can reasonably be read to limit
detention to six months” ld. at 844.

lt is clear that Petitioner’s most recent appeal of the denial of this application for
asylum is currently pending before the BiA, and he is subject to mandatory detention. See
Jennings, 138 S. Ct. at 844 (“Section 1225(b)(1) mandates detention ‘for further
consideration of the application for asylum,’ § 1225(b)(1)(B)(ii), and § 1225(b)(2) requires
detention ‘for a [remova|] proceeding,’ § 1225(b)(2)(A). The plain meaning of those phrases
is that detention must continue until immigration officers have finished ‘consider[ing]’ the

application for asylum, § 1225(b)(1)(B)(ii), or until removal proceedings have concluded, §

6

1225(b)(2)(A).”). Thus, based upon the Supreme Court’s holding in Jennings, this Court
must conclude that Petitioner’s detention under 8 U.S.C. § 1225(b) does not statutorily
entitle him to a bond hearing pending his asylum proceedings See id. at 842.

However, the Supreme Court in Jennings did not determine whether arriving aliens
facing prolonged detention are entitled to bond hearings as a matter of constitutional Due
Process1 See Jennings 138 S.Ct. at 851; see also Otis V. v. Green, 2018 WL 3302997, *6
(D. N.J. Juiy 5, 2018) (“Although Jennings abrogated the holdings of this and other courts
finding an implicit reasonable time limitation on § 1225(b) detention, Jennings did not
address . . . [whether] those detained under the statute, as applicants for admission,
possess some rights under the Due Process Clause which may be impugned should
detention under the statute become unduly and unreasonably prolonged."). lndeed, neither
the Supreme Court nor the Third Circuit has addressed whether due process requires a
detainee, being held pursuant to § 1225(b), to receive a bond hearing following a certain
period of detention, and this Constitutional issue remains expressly undecided.

Both the Supreme Court and the Third Circuit have, however, analyzed the

 

‘ The Supreme Court remanded the case to the Ninth Circuit for consideration of the parties’

constitutional arguments “in the first instance.” Jennings, 138 S.Ct. at 851. On April 12, 2018, the Ninth
Circuit ordered the parties to address various constitutional questions, including: “whether the Constitution
requires that aliens seeking admission to the United States who are subject to mandatory detention under
8 U.S.C. § 1225(b) must be afforded bond hearings with the possibility of release into the United States, if
detention lasts more than six months[.]” Rodriguez v. Jennings, 887 F.3d 954, 956 (9th Cir. 2018). The
Ninth Circuit has not yet issued a decision.

constitutionality of detaining criminal aliens pursuant to 8 U.S.C. § 1226(c), which mandates
pre-removal order detention for aliens convicted of certain offenses in analyzing 8 U.S.C. §
1226(c), the Supreme Court held that detention without the possibility of bond for “the
limited period of [] removal proceedings" is constitutional Demore v. Kim, 538 U.S. 510,
530-31 (2003). Section 1226(c), |ike§ 1225(b)(2)(A), provides that the Government shall
take into custody those removable aliens who have been convicted of certain crimes, and
does not provide for a bond hearing once those aliens have been detainedl The Demore
Court noted that aliens, including those in pre-removal conhnement, are nonetheless
protected by constitutional due process See id. at 523 (“lt is well established that the Fifth
Amendment entities aliens to due process of law in deportation proceedings.”) (citation
omitted).

Foliowing Demore, the Third Circuit found that § 1226(c) detention may raise
constitutional concerns if detention becomes unreasonably prolonged. See Diop v.
lCE/Home/and Security, 656 F.3d 221, 223, 232 (3d Cir. 2011). Although mandatory
detention for some classes of aliens under§ 1226(c) is constitutionall Justice Kennedy’s
concurring opinion in Demore emphasizes that continued detention can become
unconstitutional unless the government justihes its actions at a hearing designed to
ascertain whether continued detention of the alien is necessary to achieve the law’s stated

purposes of preventing flight and minimizing potential dangers to the community. Diop, 656

F.3d at 233. Where detention has become unreasonab|e, “the Due Process Clause
demands a hearing, at which the Government bears the burden of proving that continued
detention is necessary to fulfill the purposes of the detention statute.” ld.

in Chavez-A/varez v. Warden York County Prison, 783 F.3d 469 (3d Cir. 2015), the
Third Circuit further examined excessive detention claims under§ 1226(c) in a pre-removal
context. The Third Circuit held that in cases where a petitioner brings a good faith
challenge to his or her removal frorn the United States:

beginning sometime after the six-month time frame considered by Demore,

and certainly by the time [the alien] had been detained for one year, the

burdens to [the petitioner’s] liberties outweigh[ ] any justihcation for using

presumptions to detain him without bond to further the goals of the statute. . .

. [T]he underlying goals of the statute would not have been, and will not now

be undermined by requiring the Government to produce individualized

evidence that [the petitioner’s] continued detention was or is necessary
Chavez-A/varez, 783 F.3d at 478.

Post Jennings several district courts have considered whether arriving aliens
detained under § 1225(b) have a due process right to avoid unreasonably prolonged
detention. See, e.g., Destine v. Do//, 2018 WL 3584695 (M.D. Pa. Juiy 26, 2018) (Hnding
that arriving aliens have Due Process rights and that petitioner’s twenty-one month
detention pursuant to § 1225(b) was unreasonabie, and ordering an individualized bond

hearinQ); Falu/e-Roque v. Lowe, 2018 WL 3584696, at *6 (M.D. Pa. Juiy 26, 2018) (finding

that § 1225(b) detainees enjoy basic due process rights, but Hnding that petitioner’s

detention was not so unduly prolonged that it rendered § 1225(b) unconstitutional as applied
to him); Letf v. Decker, 2018 WL 4931544 (S.D.N.Y. Oct. 10, 2018) (finding that arriving
aliens have Due Process rights and that petitioner’s nearly ten month detention pursuant to
§ 1225(b) was unreasonable, and ordering an individualized bond hearing); Perez v.
Decker, 2018 WL 3991497 (S.D.NY. Aug. 20, 2018) (finding that arriving aliens have Due
Process rights and that petitioner’s nearly one year detention pursuant to § 1225(b) was
unreasonabie, and ordering an individualized bond hearing).

in the instant action, the Court agrees with the weight of authority Hnding that
“arriving aliens detained pre-removal pursuant to § 1225(b) have a due process right to an
individualized bond consideration once it is determined that the duration of their detention
has become unreasonable.” Singh v. Sabo/, 2017 WL 1659029, *4 (M.D. Pa. Apr. 6, 2017)
(citation omitted), report and recommendation adopted by, 2017 WL 1541847 (M.D. Pa.
Apr. 28, 2107); see also Otis V., 2018 WL 3302997 at *6-8. The Court thus Hnds that
Petitioner has some procedural due process rights as an arriving alien held pursuant to §
1225(b). See Castro v. U.S. Dep’t of Home/and Security, 835 F.3d 422, 449 n. 32 (3d Cir.
2016) (“We doubt . . . that Congress could authorize, or that the Executive could engage in,
the indefinite, hearingiess detention of an alien simply because the alien was apprehended
shortly after clandestine entrance.”). leen the particular circumstances presented here,

namely Petitioner’s prolonged two-year detention, the Court finds that Petitioner’s continued

10

detention without a bond hearing has become unreasonable Therefore, Petitioner’s
detention requires an individualized bond hearing, governed by the procedures provided to
aliens in discretionary detention under 8 U.S.C. § 1226(a). See Diop, 656 F.3d at 235
(“[s]hould the length of [the petitioner’s] detention become unreasonable, the Government
must justify its continued authority to detain him at a hearing at which it bears the burden of
proof.”).
lii. Conciusion

For the foregoing reasons, the Court will grant in part the petition for writ of habeas
corpus insofar as it seeks an individualized bond hearing before an immigration judge.

A separate Order shall issue.

    

oaied: october 3 , 2018
F(obert Dl M' riani
United States District Judge

11

